 1

 2

 3

 4

 5

 6                         UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                  AT SEATTLE
 8
     UNITED STATES OF AMERICA,                      Case No. 2:07-CR-282-RSL
 9
                  Plaintiff,
10
                                                    ORDER GRANTING
           vs.                                      MOTION TO WITHDRAW
11
     MATTHEW GORDON BURNS,                          COUNSEL
12
                  Defendant.
13

14
           This matter comes before the Court on defendant’s “Motion to Withdraw.”
15
     Dkt. #125. Defendant requests entry of an order permitting retained counsel Gilbert H.
16
     Levy to withdraw. Id. Defendant’s motion is GRANTED.
17

18
           DATED this 24th day of September, 2019
19

20

21                                                  A
                                                    Robert S. Lasnik
22                                                  United States District Judge

23


       ORDER GRANTING MOTION TO
       WITHDRAW COUNSEL - 1
